The opinion of the court-was delivered by '
Garrison, J.
This writ brings up a resolution of the board of excise commissioners of the city of Lambertville transferring a liquor license to the defendant Eugene M. Beaumont, one of the members of the board.
At the meeting at which the resolution was adopted five members of the board were present and voted upon the resolution, three for and two against its adoption, the transferee being one of the three. This statement is sufficient to condemn the resolution, which, inasmuch as it did not lay down a general rule, but, on the contrary, granted a special privilege, was in its nature judicial as distinguished from legislative. Traction Company v. Board of Public Works, 27 Vroom 431.
In the case cited an ordinance of a municipal board was set aside because one of its voting members was a stockholder in the corporation to which a special privilege was granted by the ordinance, although the vote of such member was not *279needed to pass the ordinance; a fortiori must the same result follow when the voting member is the person actually benefited by a resolution, to the adoption of which his vote was necessary.
The resolution is set aside, wi'th costs.